DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicants’ Affidavits, filed March 23, 2021, swearing behind the Tuckey reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Deaver (US 2011/0169461).
The Applicants should note that there were several references cited in the PTO-892 form that accompanied the previous Office Action (11/23/20).  All of these references were cited because they disclose the known functionality of “monitoring a variable reactance in the primary conductor” in order to complete PFC by switchably controlling a capacitor bank (as taught by Meins).  
While the Applicants’ Affidavits successfully swear behind Tuckey, the prior art still establishes the same obviousness analysis over the pending claims.  
The §112(1) rejection is withdrawn.  
The §112(4) rejection is maintained.  Contrary to the Applicants’ remarks, this claim has not been amended.
Response to Amendment
The Affidavits filed on March 23, 2011 under 37 CFR 1.131(a) is sufficient to overcome the Tuckey reference.
Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 54 is rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 54 recites properties of the phase delay.  The claim does not define any narrowing structure or specific method steps.  It is descriptive of how the previous claim (52-53) operates.  
The claim does not recite a method step of changing compensatory reactance (in either direction).  Rather, the claim is directed to the one method step of “changing the phase delay”.  But claim 53 already recites “switching the first reactive element in order to provide a phase delay”.  Thus, there is one phase delay value before the switching and a different phase delay value after the claim 53 switching.  This is the “changing the phase delay” of claim 54.  It is already changed in claims 52-53.  Thus, claim 54 does not recite any narrowing functionality or structure. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 7, 10-16, 51-54, 56-58 and 61-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meins (US 6,515,878) in view of Deaver (US 2011/0169461).
With respect to claim 7, Meins discloses a method (fig 30, 31B; col. 2, lines 61-62; col. 3; col. 4, lines 59-63; col. 12, lines 22-29 and 51-65; col. 17, lines 14-25; col. 18) for controlling reactance in the primary conductor of an inductive power transfer (IPT) system, the method comprising: 
monitoring a variable reactance in the primary conductor (col. 3, lines 40-46; col. 17, lines 14-25) caused by a pick-up inductively coupled therewith (the pick-up is shown below the primary loop); 
determining a magnitude or range of magnitude of the real power drawn by a compensation device (Cn, associated switches and transformer windings) wirelessly coupled (the transformer is a wireless coupling) with the primary conductor for a magnitude or range of magnitude of reactance the compensation device reflects onto the primary conductor (see note A, below); and
switchably (via S1 or S2) controlling a first reactive element (C1 or C2) associated with a resonant circuit (C1/C2 and transformer winding produce a resonant circuit) of the compensation device, to provide a phase delay (see note B, below) in the resonant circuit dependent on the variable reactance, to thereby reflect a controlled compensatory reactance ameliorating the variable reactance in the primary conductor.
adaptive compensation device wirelessly coupled to a primary conductor.  The adaptive compensation device includes a switchably controlled reactive elements (capacitors C1, C2 are controlled with switches S1, S2).  Meins states, "the primary inductive loop is compensated to unity power factor with one or more series capacitors” (col. 3, lines 40-46) and that the compensation is adaptive (col. 17, line 23).  This indicates two things.  First, the capacitors (not the number of windings of the transformers) is responsible for "ameliorating the reactance in the primary conductor".  Second, the fact that the primary conductor is adaptively "compensated to unity power factor” indicates that this control is the result of a monitoring step (to know when to operate the switches and which switch).  If it weren’t monitored, then the Meins system would have no way of knowing when to compensate, by how much to compensate, or when compensation is complete. 
It is noted that the claim does not define who or what accomplishes the monitoring.  The claim does not distinguish between an automated controller and a human circuit operator.  
As already admitted by the applicants, the functionality of Meins includes “first the operation of the device would need to be observed, then an appropriate tuning decision is made” (Remarks 10/10/18, page 9).  This supports the interpretation that Meins discloses “monitoring” the system to determine when unit power is achieved (i.e. by monitoring a variable reactance).    
Note A) The limitation of “determining” is interpreted as a standard test and observe process that would produce a data table to keep a record of what parameters (power drawn) are produced by the different switch states (and capacitance values that 
Note B) The limitation of “switchably controlling” is anticipated by the switches (S1 and S2) shown in Meins.  Meins discloses all of the recited structure and the three method steps of monitoring, determining and switchably controlling.  Therefore, the reference would produce the same effect; “provide a phase delay in the resonant circuit”.  The claim does not recite any awareness of the phase delay or purposeful control to make it a certain value.  The claim only broadly recites the phase delay is “provided”.  This passive effect is anticipated by Meins.
The Meins compensation device is coupled through a transformer to the primary IPT.  The transformer is a "wireless coupling", as claimed.  The claim does not define the structure of the device that produces the wireless coupling, only that the coupling is wirelessly.  Meins anticipates this limitation.  There are no wires that connect the primary/secondary windings.
As the applicants contest the interpretation that Meins discloses the monitoring step, the following analysis is presented.  Meins does not expressly disclose “monitoring a variable reactance in the primary conductor”.  Deaver (abstract) discloses that power factor correction can be achieved by using capacitor banks (such as disclosed by Meins in fig 31B).  Deaver discloses that a power factor correction controller is used to “determine the VARs at a location on the power distribution system and based on the determined VARs, determining whether to modify the VARs” (abstract).  This satisfies the requirement of monitoring a variable reactance in a power line that needs to be controlled to unity power.
Meins and Deaver are analogous because they are from the same field of endeavor, namely power factor correction circuits with switchable capacitor banks.  At the time of the applicants’ earliest filing date, it would have been obvious to one skilled in the art to configure/modify Meins to include the reactive current and/or reactive voltage measurements, as taught by Deaver.  The motivation for doing so would have been to know when to operate the switches.  As discussed above, Meins discloses an active/dynamic compensation network.  The system needs to control the proper switch(es) at the proper time to achieve the desired unity power (randomly switching the Meins capacitor bank cannot produce this effect).  Thus, the skilled artisan would look to a secondary reference, like Deaver, to understand which parameters to monitor in order to operate the capacitor bank.
With respect to claim 10, Meins discloses the first reactive element is operable to reflect a capacitive reactance (because it is a capacitor) to ameliorate an inductive reactance in the primary conductor (because capacitance inherently ameliorates inductive reactance). 
With respect to claim 11, Meins discloses the first reactive element (for the purpose of claim 11, the reactive element is interpreted as the transformer coil of the compensation device) is operable to reflect an inductive reactance (because the transformer coil is an inductor) to ameliorate a capacitive reactance in the primary conductor (because inductance inherently ameliorates capacitive reactance).

 With respect to claim 12, Meins discloses the first reactive element comprises a capacitor (C1 or C2) coupled to resonate with a series inductor (of the transformer coil) at an operating frequency of the IPT system (because the transformer coil windings have been adjusted to tune the system) and thereby short an inductive pick-up of the resonant circuit inductively coupled with the primary conductor. 
Meins discloses the structure recited in claim 12.  The claim ends with "and thereby short an inductive pick-up" statement, which is interpreted to be an inherent result of the preceding structure.  Since Meins discloses the structure, it is permitted to treat the Meins structure as producing the same result.
The claim does not clearly set forth where the inductive pick-up is or what function it otherwise serves.  Where the claim clearly sets forth some structure, the “and thereby short” phrase does not positively introduce structure (applicants’ figure 6) into the claim.  
With respect to claim 13, Meins discloses the first reactive element comprises a capacitor (C1 and/or C2) selected to be controllable (because switches S1 and S2 
With respect to claim 14, Meins discloses the capacitor is selected to be controllable to have an effective capacitance ranging from zero (S1 and S2 open) to another value (S1 and S2 closed).  Meins does not expressly disclose the capacitance value when both switches are closed is at least twice a capacitance (Co) resonant with the series inductor at the operating frequency. 
At the time of the invention by the applicants, it would have been obvious to one skilled in the art to configure the Meins compensation device to have C1+C2 be at least twice the value of Co.  The value of the capacitance in the Meins system is a result effective variable.  MPEP §2144.05.  One skilled in the art would have understood that the switches create a capacitance range and that the range may be extended to include additional values.  The optimal range of controlled capacitance values could be found through minimal trial and error.
With respect to claim 15, Meins discloses a compensation device (fig 31B) wherein the first reactive element is operable to reflect a capacitive reactance to ameliorate an inductive reactance in the primary conductor.  Meins does not expressly disclose a second reactive element.
At the time of the invention by the applicants, it would have been obvious to one skilled in the art to duplicate the Meins compensation device to provide a second compensation device, since the mere duplication of the essential working parts of a device involves only routine skilled in the art.  MPEP §2144.04(VI)(B).  The duplicated 
With respect to claim 16, Meins discloses the step of biasing the primary conductor towards a capacitive reactance (because the first reactive element is a capacitor), whereby the second reactive element is predominantly or exclusively operated in preference to the first reactive element, to minimise harmonics (Meins makes no mention of harmonics, and thus they are “minimized”).
The claim does not define any difference in structure between the two compensation devices.  Operating one "in preference" to the other is entirely arbitrary (since they are both identical).  Whichever Meins compensation device is operated first is interpreted as the "second" one that is “predominantly operated”.  And, as Meins does not disclose the presence of harmonics (unity power factor would actually indicate no harmonics), the reference satisfies the broadest reasonable interpretation of “minimise harmonics”.
With respect to claim 51, Meins discloses switching the first reactive element to control the phase delay in each resonant cycle of the resonant circuit (fig 31).  Meins discloses selecting a capacitance C1 by “switching the first reactive element”.  As noted above, Meins discloses the claimed structure and three method steps of claim 7.  Therefore, Meins switching of C1 will produce the same results “to control the phase delay in each resonant cycle of the resonant circuit”.

Monitoring and sensing are both equivalent.  Neither is defined in the specification as being carried out by any specific structure.  Both terms are obvious in view of Meins’ functionality and are explicitly disclosed by Deaver. 
Wireless and inductive are also equivalent, as the applicants’ specification uses “wireless” to define “inductive” (par 2).  The Meins transformer is inductive, and its wirelessly coupling is inductive, as well.
With respect to claim 54, this claim is not further limiting as discussed above.  Meins disclose the method of claims 52-53, and, therefore, would produce the same effects when changing the phase delay.  Claim 53 recites “to provide a phase delay”.  There is no indication in this claim (or in the remarks) that “to provide” is intended to include a change.  Thus, claim 54 is directed to a hypothetical of what would happen if the phase angle were to change.  The change itself is not being claimed.
With respect to claim 56, Meins discloses the method comprises clamping the resonant current for a portion of the cycle to introduce a phase angle between the voltage induced in the resonant circuit, via the inductive coupling with the primary conductor, and the resonant current (col. 18, lines 15-19).  Meins discloses that the switches (S1, S2) clamp a capacitor to change the capacitance.  The relationship between the capacitance and inductance determines the phase angle delay between voltage/current.  The specification also does not disclose any such relationship or any 
With respect to claim 57, Meins discloses the method comprises varying the portion of the cycle that the resonant current is clamped to control the compensatory reactance that the resonant circuit reflects.  During use, the Meins switches would be closed for different amounts of time (depending on the circumstances).  There is no active control disclosed in Meins that requires the switches to be closed for a fixed amount of time that is constant throughout the lifetime of the system.  Thus, any two events that result in a switch being closed with different times anticipates the broad limitation of “varying the portion”.
With respect to claim 58, Meins and Deaver combine to disclose a method (fig 30, 31B; col. 2, lines 61-62; col. 3; col. 4, lines 59-63; col. 12, lines 22-29 and 51-65; col. 17, lines 14-25; col. 18) comprising measuring a variable reactance in the primary conductor of an inductive power transfer system (Meins col. 3, lines 40-46; col. 17, lines 14-25; Deaver abstract), and controlling a compensation device (Meins switches and capacitors within fig 31B) that is loosely coupled (no basis for comparison with what qualifies as “loosely”) with the primary conductor to ameliorate the measured reactance (Meins compensates the primary to unity power factor), wherein the method comprises switching a reactive element (Meins C1, C2 via S1, S2) associated with a resonant 
The art limitation analysis of claim 7 applies to claim 58.  Claim 58 recites fewer method steps than claim 7.  Since Meins and Deaver combine to disclose the three method steps of claim 7, they also disclose the two steps of claim 58 (measuring, controlling).  The “wherein the method comprises switching a reactive element” is not a third method step. It is a description of how the “controlling a compensation device” method step is realized.   
Because Meins uses the method steps to compensate the primary to unity power factor, the method satisfies the limitation of “to generate a reflected reactance that is responsive to the variable reactance” in order to “ameliorate” the variable reactance.  
With respect to claim 61, Meins discloses controlling the phase angle between an open-circuit voltage across the pick-up coil of the compensation device and the current through the pick-up coil of the compensation device (fig 31B; col. 18).  By changing the capacitance of the compensation device, Meins adjusts the phase angle between coil voltage and capacitor current. 
Claim 61 does not recite a distinct method step.  Rather, it describes the result of carrying out the method steps of claim 56.  Even though claim 61 recites “controlling”, there is no separate structural component that can be controlled (to produce this result) that is any different than the structural component already controlled in claim 56.
With respect to claim 62, Meins discloses the method step, as discussed above in the art rejection of claims 56 and 61.  The only difference between the claims is that 
Thus, Meins discloses the method comprises clamping the resonant current during a portion of the half cycle of the resonant circuit to introduce a phase angle between an open-circuit voltage across the pick-up coil of the compensation device and the current through the pick-up coil of the compensation device.  
With respect to claim 63, Deaver discloses the method comprises measuring a time variable reactance (abstract).  Thus, when combined, Meins and Deaver disclose a method (Meins fig 30, 31B; col. 2, lines 61-62; col. 3; col. 4, lines 59-63; col. 12, lines 22-29 and 51-65; col. 17, lines 14-25; col. 18) comprising measuring a time variable reactance in the primary conductor of an inductive power transfer system (col. 3, lines 40-46, col. 17, lines 14-25; Deaver abstract), and reflecting, from a resonant compensatory device (shown in Meins fig 31B) that is loosely coupled with the primary conductor (not basis for comparison with what qualifies as “loosely”), a time variable compensatory reactance (formed via Meins C0, C1, C2 and L2) to compensate the measured time variable reactance in the primary conductor, wherein the method comprises switching a reactive element (via Meins S1, S2) associated with a tuned pick-up coil of the compensatory device, dependent on the sensed reactance, to generate the 
With respect to claim 64, Meins discloses wherein the method comprises controlling the tuning of resonant compensation device, dependent on the measure time variable reactance in the primary conductor, to generate the compensatory reactance.  
Meins discloses that the purpose of the device is to compensate the primary to unity power factor.  Thus, the compensatory device control is “dependent” on the measured parameters that would indicate the presence/existence of no unity power factor.  The Meins system doesn’t just switch randomly. It acts deliberately to achieve a stated goal.  To know when to switch, Meins would “measure” the variable reactance in the primary and any subsequent corrective actions are “dependent” on this measurement.
With respect to claim 65, Meins discloses that the operation of switches (S1, S2) achieves the method step of clamping the voltage across the reactive element associated with a tuned pick-up coil during a portion of the half cycle of the resonant circuit (see also art rejection of claims 56 and 62).
Claims 59-60 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meins in view of applicants' admitted prior art ("APA"; specification, page 2, lines 32-37).  Alternatively, claims 59-60 and 66 are rejected under §103(a) as being unpatentable over Meins in view of Deaver and APA.
Meins discloses the control over the capacitance value is “to change the tuning of the resonant circuit” and “to introduce a phase delay in the resonant circuit”.  The capacitance value, together with the inductance of the transformer, defines an LC value 
Meins does not expressly disclose changing the capacitance by short-circuiting it.  APA discloses that a variable capacitance can be achieved by a capacitor and a short-circuiting switch (fig 1). 
Meins (with or without Deaver) and APA are analogous since they are from the same field of endeavor, namely variable capacitors.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to modify the Meins series connection of capacitor-switch to be a parallel connection, as taught by APA.  The motivation for doing so would have been the simple substitution of one know device for another to obtain predictable results.  MPEP §2143(B).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836